Case 1:21-cv-20636-DPG Document 10 Entered on FLSD Docket 03/26/2021 Page 1 of 9




                                    UNITED STATES DISTRICT COURT

                                    SOUTHERN DISTRICT OF FLORIDA



       PEACH.COM, LLC, a Delaware limited liability
       company; and LEVINSON MANAGEMENT                     Case No. 1:21-cv-20636-DPG
       GROUP LLC, a Florida limited liability
       company,
                                                            DEFENDANTS’ MOTION TO
                      Plaintiffs,                           DISMISS FOR LACK OF
                                                            PERSONAL JURISDICTION
       v.

       PEACHLY, LLC, a Nevada limited liability
       company; and KERIM ERAVCI, an individual,

                      Defendants.


            Defendants, Peachly, LLC and Kerim Eravci move this Court to dismiss the complaint for

  lack of personal jurisdiction. Defendants have no contacts with Florida whatsoever, minimal or

  otherwise. Additionally, the defendants did not direct any conduct toward Florida, thus the claims

  could not arise out of forum-related contacts. Because the exercise of jurisdiction over defendants

  by this Court would simply be unreasonable, Defendants request the Court dismiss the complaint

  for lack of personal jurisdiction over them.

                        MEMORANDUM OF POINTS AND AUTHORITIES

  I.        BRIEF BACKGROUND FACTS
            Defendant Kerim Eravci is a citizen of the State of Arizona, where he has lived for the past

  14+ years. Declaration of Kerim Eravci attached hereto as Exhibit A and incorporated herein by

  reference (hereinafter “Eravci Dec.”) ¶ 3. He has never lived in Florida and he owns no property

  in Florida. Eravci Dec., ¶ 3. Mr. Eravci is the sole member of Defendant, Peachly, LLC

  (“Peachly”), which is a Nevada limited liability company. Eravci Dec., ¶¶ 2, 4.
Case 1:21-cv-20636-DPG Document 10 Entered on FLSD Docket 03/26/2021 Page 2 of 9
                                                                                1:21-cv-20636-DPG

          Peachly operates from the State of Arizona and all of its agents and assets are located in

  Arizona. Eravci Dec., ¶ 13. Peachly is not authorized to do business in Florida. Eravci Dec., ¶ 14.

  It has no agent for service of process in Florida. Eravci Dec., ¶ 15. It owns no real or personal

  property in the State of Florida and it has no offices in the State of Florida. Eravci Dec., ¶ 16.

  Peachly has no bank accounts or employees in Florida. Eravci Dec., ¶ 17. Peachly does not have

  a mailing address, post office box, or telephone line in Florida. Eravci Dec., ¶ 18. It has never

  filed tax returns in the State, and it pays no Florida income or property taxes. Eravci Dec., ¶ 19.

  Peachly stores no data in Florida, and neither owns nor leases equipment in Florida. Eravci Dec.,

  ¶ 20.

          Peachly simply does not conduct any business in Florida. Eravci Dec., ¶ 21. Further, the

  Peachly platform is still in a live beta-testing phase and has not made any money. Eravci Dec., ¶ 6.

  Peachly has no developers or beta testers in the State of Florida. Eravci Dec., ¶ 27. It has entered

  no contracts in, or to be performed in, the state. Eravci Dec., ¶ 21. Neither Mr. Eravci nor anyone

  else on Peachly’s behalf have traveled to Florida to conduct any business related to Peachly. Eravci

  Dec., ¶ 22. Peachly has not targeted Florida residents with any of its marketing. Eravci Dec., ¶ 23.

  Peachly has derived no income from Florida residents. Eravci Dec., ¶ 24.

          That Plaintiffs and Defendants apparently developed online platforms simultaneously

  using variations of the term “peach” was purely coincidental. Prior to receiving Plaintiffs’ demand

  letter dated December 9, 2020, Mr. Eravci had never heard of Plaintiffs and had no reason to know

  they were operating an online platform using a peach-related term, much less that they were doing

  so from the State of Florida. Eravci Dec., ¶ 8. Notably, Mr. Eravci acquired the domain name

  <peachly.com> on July 18, 2020 (Eravci Dec., ¶ 9 and Exhibit A), which is at least one (1) month

  before the Plaintiffs selected the PEACH mark in “mid-to-late August 2020” and almost two (2)

  months before Plaintiffs purchsed <peach.com> “on September 4, 2020.” Complaint ¶¶ 11-12.

  Moreover, the respective platforms do not appear to compete or even be related in any way.

  Plaintiffs allege that their platform is for crowdfunding (Complaint ¶ 3) while Defendants’




                                                   2
Case 1:21-cv-20636-DPG Document 10 Entered on FLSD Docket 03/26/2021 Page 3 of 9
                                                                                    1:21-cv-20636-DPG

  platform is a site for artists, entertainers, and influencers to create, host, and market content as well

  as engage directly with fans. Eravci Dec. ¶ 5.

          Plaintiffs’ jurisdictional allegations are simply false. Complaint ¶ 7. Defendants have not

  advertised, marketed, or promoted their platform within this District; Defendants’ platform does

  not “operate to attract potential content creators” within this District and Defendants have not used

  the PEACHLY mark to attract potential users located in this District. See generally, Eravci Dec.

  II.     THE COURT SHOULD DISMISS THE COMPLAINT FOR LACK OF PERSONAL
          JURISDICTION.
          “A plaintiff seeking to subject a nonresident defendant to jurisdiction of the court through

  the long-arm statute must do more than allege facts that show a possibility of jurisdiction.” Miami

  Breakers Soccer Club, Inc. v. Women’s United Soccer Ass'n, 140 F. Supp. 2d 1325, 1328 (S.D.

  Fla. 2001) (quoting Jet Charter Service, Inc. v. Koeck, 907 F.2d 1110, 1112 (11th Cir. 1990)). The

  plaintiff bears the initial burden of alleging sufficient facts to demonstrate a prima facie case of

  jurisdiction over the nonresident defendant. Hard Candy, LLC v. Hard Candy Fitness, LLC, 106

  F. Supp. 3d 1231, 1238 (S.D. Fla. 2015) (citing Future Tech. Today, Inc. v. OSF Healthcare

  Sys., 218 F.3d 1247, 1249 (11th Cir. 2000)). If the plaintiff sufficiently states a prima facie case,

  the defendant then has the burden to contradict those jurisdictional allegations by affidavits or

  other evidence. Id. (citing Posner v. Essex Ins. Co., 178 F.3d 1209, 1214–15 (11th Cir. 1999).

  After Defendant contradicts plaintiff’s jurisdictional allegations, the burden shifts back to the

  plaintiff to come forward with competent evidence “to prove—not merely allege—jurisdiction by

  affidavits, testimony, or other documents.” Id. The courts must accept as true the facts asserted

  by plaintiffs unless such facts are controverted by the defendant. Miami Breakers Soccer Club,

  140 F. Supp. 2d at 1328 (citing SEC v. Carrillo, 115 F.3d 1540, 1542 (11th Cir. 1997)).

          When evaluating a Rule 12(b)(2) motion to dismiss, courts in this District first determine

  whether personal jurisdiction exists under Florida’s long-arm statute; and, if it does, courts then

  evaluate whether exercising personal jurisdiction would violate due process. Id. at 1237 (citing

  Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013)). Florida’s long-



                                                     3
Case 1:21-cv-20636-DPG Document 10 Entered on FLSD Docket 03/26/2021 Page 4 of 9
                                                                                    1:21-cv-20636-DPG

  arm statute “must be strictly construed.” Id. at 1238 (citing Sculptchair, Inc. v. Century Arts,

  Ltd., 94 F.3d 623, 627 (11th Cir. 1996)). The statute provides for both general and specific

  jurisdiction. Id. (citing Fla. Stat. § 48.193). Both are lacking here.

          A.      Defendants are not subject to general jurisdiction.
          Florida’s long-arm statute ascribes general jurisdiction as follows:

                  A defendant who is engaged in substantial and not isolated activity
                  within this state, whether such activity is wholly interstate,
                  intrastate, or otherwise, is subject to the jurisdiction of the courts of
                  this state, whether or not the claim arises from that activity.
          Fla. Stat. § 48.193(2).

          “Florida courts have held this ‘substantial and not isolated activity’ requirement to mean,

  and subsume, the ‘continuous and systematic general business contacts’ standard sufficient to

  satisfy the due process requirement of minimum contacts for general jurisdiction[.]” United Techs.

  Corp. v. Mazer, 556 F.3d 1260, 1275 n. 16 (11th Cir. 2009) (quoting Helicopteros Nacionales de

  Colombia S.A. v. Hall, 466 U.S. 408, 104 S.Ct. 1868 (1984)). Accordingly, “if the defendant's

  activities meet the requirements of section 48.193(2), minimum contacts is also satisfied.” Id.

  (quoting Woods v. Nova Companies Belize Ltd., 739 So.2d 617, 620 (Fla. Dist. Ct. App. 1999)).

          The U.S. Supreme Court has held that to establish general jurisdiction, the plaintiff must

  demonstrate that the defendant’s “affiliations with the State are so ‘continuous and systematic’ as

  to render [it] essentially at home in the forum State.” Daimler AG v. Bauman, 571 U.S. 117, 138,

  134 S. Ct. 746, 761 (2014) (alteration in original) (quoting Goodyear Dunlop Tires Ops., S.A. v.

  Brown, 564 U.S. 915, 919, 131 S. Ct. 2846, 2851 (2011)). The Court noted that “[a] corporation

  that operates in many places can scarcely be deemed at home in all of them.” Daimler AG, 571

  U.S. at 139 n.20, 134 S. Ct. 746, 762. Thus, corporate entities are typically only subject to general

  jurisdiction in their state of incorporation and their principal place of business. Goodyear Dunlop

  Tires Ops., S.A., 564 U.S. at 924.

          The Defendants cannot reasonably be said to be “at home” in Florida. Defendants have no

  contacts with Florida whatsoever, much less “substantial and not isolated” or “continuous and



                                                     4
Case 1:21-cv-20636-DPG Document 10 Entered on FLSD Docket 03/26/2021 Page 5 of 9
                                                                                   1:21-cv-20636-DPG

  systematic” contacts. Mr. Eravci is a citizen of Arizona; Peachly, LLC is a citizen of Nevada. As

  indicated above, Defendants have no offices, assets, bank accounts, employees, agents, mailing

  addresses, post office boxes, or phone numbers in Florida. They have never filed tax returns in

  the state, and they do not pay Florida income or property taxes. They have entered no contracts in

  the state and have entered no contracts to be performed services in the state. They have derived no

  income from Florida residents. In short, Defendants have not engaged in any activity in Florida,

  so they cannot have “engaged in substantial and not isolated activity” in Florida. The facts

  establish that Defendants are not “at home” in Florida. Thus, general jurisdiction is lacking.

         For these reasons, the Court should dismiss the complaint and decline to exercise personal

  jurisdiction over these Defendants.

         B.      Defendants are not subject to specific jurisdiction.
         Under specific jurisdiction, a nonresident defendant may be required to answer for a

  particular claim where its activities giving rise to the claim establish sufficient minimum contacts

  with the forum to justify haling the party into court there. Int'l Shoe Co. v. State of Wash., 326 U.S.

  310, 316, 66 S. Ct. 154, 158 (1945).

         While not expressly stated, based on the jurisdictional allegations in the Complaint,
  Defendants appear to rely on the following provision of Florida’s long-arm statute for specific

  jurisdiction: Personal jurisdiction is proper when the claims arise from the defendant or its agent:

                 [c]ausing injury to persons or property within this state arising out
                 of an act or omission by the defendant outside this state, if, at or
                 about the time of the injury, either:

                 a. The defendant was engaged in solicitation or service activities
                 within this state; or

                 b. Products, materials, or things processed, serviced, or
                 manufactured by the defendant anywhere were used or consumed
                 within this state in the ordinary course of commerce, trade, or use.

         Fla. Stat. § 48.193(6).

         Initially, Defendants do not produce or sell goods, so Fla. Stat. § 48.193(6)(b) does not

  apply and there is no need to analyze this provision. And, as indicated above, Defendants have

                                                    5
Case 1:21-cv-20636-DPG Document 10 Entered on FLSD Docket 03/26/2021 Page 6 of 9
                                                                                    1:21-cv-20636-DPG

  not directed advertisements to Florida residents. Moreover, having no actual customers yet (other

  than beta testers), Defendants have not provided services to Florida residents. Thus, Defendants

  have not “engaged in solicitation or service activities within this state” as required under Fla. Stat.

  § 48.193(6)(a).

          The Eleventh Circuit has also articulated that specific personal jurisdiction requires “fair

  warning” to a defendant that a particular activity will subject it to jurisdiction in the foreign forum.

  Madara v. Hall, 916 F.2d 1510, 1516 (11th Cir. 1990) (quoting Burger King Corp. v.

  Rudzewicz, 471 U.S. 462, 472, 105 S.Ct. 2174 (1985)). The “fair warning” requirement is satisfied

  if the defendant “purposefully directs” its activities toward the forum, the claims arise out of those

  forum-related contacts, and the defendant reasonably anticipates being subject to jurisdiction in

  the State of Florida. Id.

          Here, Defendants have not purposefully directed any activities toward Florida. It has not

  advertised to Florida residents. It has not entered contracts with Florida residents. There are no

  registered users of the Peachly platform within the State of Florida. Defendants have made no

  income from Florida residents. Defendants’ websites are accessible in the State of Florida to the

  same extent they are accessible anywhere in the world. Activity cannot be “purposefully directed”

  toward Florida if the basis for such conclusion applies equally to every other State in the U.S., and,

  indeed, to every other country in the world. Roblor Mktg. Group, Inc. v. GPS Indus., Inc., 645 F.

  Supp. 2d 1130, 1142 (S.D. Fla. 2009) (mere world-wide accessibility of the defendant’s websites

  in the absence of any actual interaction with the State of Florida will not support a finding of

  jurisdiction); Vision Media TV Group, LLC v. Forte, 724 F. Supp. 2d 1260, 1266 (S.D. Fla. 2010)

  (“[T]here is no record evidence showing that the website at issue targeted Florida or that

  Defendants acted to aim their conduct at a Florida audience.”); Volt, LLC v. Volt Lighting Group

  LLC, 369 F. Supp. 3d 1241, 1248 (M.D. Fla. 2019) (The accessibility of a nonresident defendant’s

  website in a forum, by itself, is not enough to procure jurisdiction over the nonresident defendant).

  Accordingly, the claims cannot arise out of forum-related activities.




                                                     6
Case 1:21-cv-20636-DPG Document 10 Entered on FLSD Docket 03/26/2021 Page 7 of 9
                                                                                      1:21-cv-20636-DPG

          Moreover, Defendants would not reasonably anticipate being haled into court in Florida.

  In 2014, the U.S. Supreme Court made it clear that personal jurisdiction cannot be based solely on

  injury to the plaintiff in the forum state: “[T]he plaintiff cannot be the only link between the

  defendant and the forum. Rather, it is the defendant’s conduct that must form the necessary

  connection with the forum State that is the basis for its jurisdiction over him.” Walden v. Fiore,

  517 U.S. 277, 285, 134 S. Ct. 1115, 1122 (2014) (citations omitted). The only connection in this

  case to the State of Florida is the fact that Plaintiffs reside there and claim to have incurred an

  injury there.1 Notably, Plaintiff Peach.com, LLC is a Delaware limited liability company (as

  indicated in the caption of the Complaint), despite allegations that it is organized “under the laws

  of the State of Florida.” See Complaint ¶ 1. Moreover, as of the date of this Motion, Peach.com,

  LLC does not appear to be registered to do business in Florida.

          Defendants did not, and could not, have had knowledge of Plaintiffs or their operations in

  Florida, when Defendants registered one of the complained-of domain names before Plaintiffs

  even conceived of using the PEACH name. The contacts here are simply not sufficient to exercise

  jurisdiction over a nonresident who had no reason to anticipate being haled into court in this

  District. For these reasons, the Court should dismiss the complaint.

          C.      The exercise of personal jurisdiction would not be reasonable.
          When evaluating whether personal jurisdiction would be reasonable, courts in the Eleventh

  Circuit consider (1) the burden on the defendant, (2) the forum’s interest in adjudicating the

  dispute, (3) plaintiff’s interest in obtaining convenient and effective relief, (4) the interstate judicial

  system’s interest in obtaining the efficient resolution of the matter, and (5) the shared interest of

  the several states in furthering fundamental substantive social policies. See Future Tech. Today,

  Inc., 218 F.3d at 1251.




  1
    Notably, Plaintiff Peach.com, LLC is a Delaware limited liability company (as indicated in the
  caption of the Complaint), despite allegations that it is organized “under the laws of the State of
  Florida.” See Complaint ¶ 1. Moreover, as of the date of this Motion, Defendants have found no
  evidence that Peach.com, LLC has registered to do business in Florida.

                                                      7
Case 1:21-cv-20636-DPG Document 10 Entered on FLSD Docket 03/26/2021 Page 8 of 9
                                                                                 1:21-cv-20636-DPG

         The burden on Defendants would be high. Defendants operate in Arizona. Defendant

  Peachly, LLC is a small, single-member LLC. The platform is still in the beta-testing phase and

  has made no money to date. Defendants have no contacts with Florida. They make no money

  from Florida residents. Forcing Defendants to defend on the other side of the country would be

  especially biting here, where Defendants had never even heard of Plaintiffs and had no reason to

  know of their location in Florida prior to receiving their demand letter.

         The forum’s interest in adjudicating the dispute is not particularly compelling. Considering

  the negligible/nonexistent contacts with Florida, Florida’s interest in the issue is quite limited.

  While the District certainly has a general interest in ensuring its residents obtain justice,

  Defendants have no registered users in the State of Florida and make no money from Florida

  residents. Defendants’ websites are equally accessible to anyone in the world with internet access.

  So, Florida’s interests are no more implicated here than any other State. As the primary purpose

  of trademark law is to avoid consumer confusion, the fact that Defendants do not conduct any

  business in the State or with the State’s residents suggests the forum’s interest in this particular

  dispute does not support the exercise of jurisdiction.

         While it would certainly be more convenient for Plaintiffs, an established company, to

  obtain relief in Florida, this convenience is far outweighed by the substantial burden on Defendants

  to litigate in this District. The efficient resolution of this matter does not appear to favor any

  particular forum, as much of the evidence is online and the witnesses are likely equally distributed

  between Defendants’ and Plaintiffs’ domicile.

         Finally, the shared interest in furthering fundamental social policies favors dismissal. It

  cannot possibly comport with due process to force anyone who posts a website online to defend a

  lawsuit anywhere in the country. Such an exercise of personal jurisdiction would effectively

  overturn and disregard the due process requirements of the personal jurisdiction jurisprudence

  analyzed above. Defendants simply have not directed any activities or conduct toward the State

  of Florida, nor engaged in any activities in Florida. For all of the above reasons, this Court cannot

  exercise personal jurisdiction over the Defendants and should dismiss the complaint.


                                                   8
Case 1:21-cv-20636-DPG Document 10 Entered on FLSD Docket 03/26/2021 Page 9 of 9
                                                                               1:21-cv-20636-DPG

         Because Defendants have not contacts with the State of Florida the exercise of jurisdiction

  would be unreasonable and the Court should dismiss the Complaint.


  Dated: March 26, 2021                       Respectfully submitted,

                                              MARK STEIN LAW

                                              By: /s/Mark E. Stein
                                              Florida Bar No. 818666
                                              2999 N.E. 191st Street, Suite 330
                                              Aventura, Florida 33180
                                              mark@marksteinlaw.com
                                              Counsel for Peachly, LLC and Kerim Eravci



                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on March 26, 2021, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record identified on the Service List below via
  transmission of Notice of Electronic Filing Generated by CM/ECF.

                                              By: /s/Mark E. Stein




                                         SERVICE LIST


  Robert Thornburg
  rthornburg@allendyer.com
  Stephanie Vazquez
  svazquez@allendyer.com
  Melissa Dangond
  mdangond@allendyer.com
  ALLEN, DYER, DOPPELT & GILCHRIST, P.A.
  1221 Brickell Ave., Suite 2400
  Miami, Florida 33131
  Telephone: (305) 374-8303
  Facsimile: (305) 374-8306
  Counsel for Plaintiffs Peach.com LLC and Levinson Management Group LLC



                                                  9
